Plaintiff in error, Lowden Carle, was by information filed in the district court of Oklahoma county on August 2, 1919, charged with the murder of one Newell Lessenger, alleged to have been committed in said county on the 15th day of July, 1919. On application of the defendant *Page 22 
a change of venue was granted to Canadian county, and this trial was had in said county in the month of October, 1920, resulting in a verdict of guilty of murder as charged, with punishment assessed at imprisonment in the state penitentiary for life. The verdict was returned October 30, 1920. Motion for a new trial was filed and overruled, and on the 4th day of November, 1920, judgment was pronounced in accordance with the verdict. From such judgment an appeal was taken to this court by filing herein on the 4th day of May, 1921, a petition in error with case-made attached.
No brief has been filed in behalf of plaintiff in error, nor was any appearance made to orally argue this cause at the time same was finally submitted. The Attorney General has filed a motion to affirm the judgment on the record filed. No response has been made to said motion, although the time allowed by the rule of this court for making such response has expired. For such reasons it is apparent to the court that this appeal has practically been abandoned.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
Ordinarily this appeal would be affirmed under the foregoing rule, but, in view of the fact that this is a conviction for murder, with imprisonment for life imposed as the punishment, the court has not only examined the record proper, but also has examined to a considerable extent the transcript of the evidence, which contains approximately 1,000 pages, for the purpose of determining whether or not the evidence is sufficient to support a conviction for murder. The investigation *Page 23 
thus made discloses ample evidence to support the verdict and judgment, and from the record before us, the proceedings leading up to the charge, the charge itself, the minutes of the trial and the plea, the instructions, the verdict, and the judgment are all regular and sufficient in law to support this conviction, and it is not made to appear therefrom that any error prejudicial to the substantial rights of this plaintiff in error occurred to authorize a reversal of the judgment.
For reasons stated, the judgment is affirmed, and the cause remanded to the district court of Canadian county.
BESSEY and DOYLE, JJ., concur.